Citation Nr: 1828874	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  17-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of reduction of assigned rating for traumatic effusion of the right knee with tear and Baker's cyst from 20 to 10 percent, effective October 26, 2016.

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1960 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the issue of a rating in excess of 10 percent for right knee arthritis.  Accordingly, this issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The reduction of the assigned rating for service-connected right knee traumatic effusion with tears and Baker's cyst from 20 to 10 percent, effective October 26, 2016, was not proper.


CONCLUSION OF LAW

The reduction of the assigned rating for right knee traumatic effusion with tears and Baker's cyst from 20 to 10 percent effective October 26, 2016, was improper, and the 20 percent rating is restored.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.13 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Veteran was notified of the proposed reduction in his service-connected right knee effusion via a March 2016 rating decision and associated correspondence.  That decision proposed to reduce the assigned rating from 20 to zero percent.  The actual reduction was subsequently effectuated by an May 2016 rating decision with an effective date of August 1, 2016.  Therefore, it appears that proper procedures were followed in reducing the assigned rating for this disability.  A subsequent January 2017 decision review officer (DRO) decision assigned a 20 percent rating for the effusion from August 1, 2016, reduced to 10 percent effective October 26, 2016.  The Board has construed the appellate issue to reflect this development.

Notwithstanding the requisite procedural steps, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Veteran's service-connected right knee effusion is evaluated under Diagnostic Code 5257, which provides that slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.   A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704. Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

Here, the Board acknowledges that the initial rating reduction was based, in pertinent part, upon a February 2016 VA examination that found no evidence of right knee instability or recurrent subluxation on physical evaluation.  The Board notes that such findings are consistent with the initial reduction to zero percent.  See 38 C.F.R. § 4.31 (In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).  Nevertheless, the Board must also find that it does not appear the evidence supported a finding of improvement in the Veteran's ability to function under ordinary conditions of life and work.  For example, the February 2016 VA examination noted that the Veteran required a knee brace for his right knee.  The Board further notes that private medical statements dated in July 2016 and April 2018 from K. F. M.D. (hereinafter, "Dr. F") reported, in pertinent part, that the Veteran's right knee is so unstable a hinged knee brace was necessary to keep from falling.  

In addition, an October 2016 VA examination noted the right knee had instability of station, and that he had evidence of anterior instability on testing.  The Veteran also reported on and off buckling of the right knee.  Moreover, the Board notes that the findings of the October 2016 VA examination were the basis for the January 2017 DRO decision which restored the 20 percent rating from August 1, 2016, with the 10 percent rating being in effect from October 26, 2016.  Simply put, the DRO decision itself is evidence the record did not contain the requisite evidence of improvement so as to warrant the initial reduction. 

In view of the foregoing, the Board must find the reduction of the 20 percent rating for the service-connected right knee effusion was not proper, and it must be restored effective October 26, 2016.  The fact that the record reflects there continues to be instability of the right knee indicates there has not been an actual change in the disability, nor the type of improvement in ability to function under ordinary conditions of life, as to warrant a reduction in the assigned rating.


ORDER

A 20 percent rating for service-connected right knee traumatic effusion with tears and Baker's cyst is restored, effective October 26, 2016.


REMAND

The Board notes that the April 2018 statement from Dr. F. indicates that the Veteran's right knee may have increased in severity since the time of the most recent VA examination in October 2016.  Accordingly, the Board finds that the appeal should be remanded for a new competent medical examination to evaluate the Veteran's service-connected right knee.  See VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also finds that while this case is on remand, any additional treatment records regarding the Veteran's right knee should be obtained.  In pertinent part, the Veteran should be requested to indicate whether Dr. F has any additional treatment records pertinent to his right knee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records for the Veteran.

2.  Request the names and addresses of all private medical care providers who have treated the Veteran for his right knee since October 2016.  In pertinent part, the Veteran should be specifically requested to identify any outstanding medical records from Dr. F for the pertinent period. After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right knee.  The claims folder should be made available to the examiner for review before the examination.  It is imperative that the examiner:

(a) Comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and after repeated use over time. 

(c) Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained after the issuance of January 2017 SOC, and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


